     Case 3:19-cv-01854-BEN-RBB Document 4 Filed 11/14/19 PageID.16 Page 1 of 1



     Madar Law Corporation
 1   Alex S. Madar, Esq. (SBN: 319745)
     alex@madarlaw.net
 2   14410 Via Venezia #1404
     San Diego, CA 92129
 3   Telephone: 858-299-5879
     Fax: 619-354-7281
 4
     Attorneys for Daniel Fagerson
 5

 6                            UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
     Daniel Fagerson,                               )
 9                                                  )
     Individually and on Behalf                     )
10   Of All Others Similarly Situated,              )
                                                    )
11                  Plaintiffs,                     )   Civil Case No. 3:19-cv-01854-BEN-
                                                    )   RBB
12          vs.                                     )
                                                    )   NOTICE OF VOLUNTARY
13                                                  )
     DMJJ Construction, Inc.,                           DISMISSAL PURSUANT TO
     DOES,                                          )   F.R.C.P. 41(a)(1)(A)(i)
14                                                  )
                                                    )
15                                                  )
                                                    )
16                  Defendants                      )
                                                    )
17            Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiff
18   Daniel Fagerson, through his undersigned counsel, hereby gives notice that the above-captioned
19
     action is voluntarily dismissed with prejudice as to Daniel Fagerson, and is voluntarily dismissed
20
     without prejudice as to the putative class.
21
     Dated this 14th day of November, 2019                  MADAR LAW CORPORATION
22
                                                             /S/ Alex S. Madar
23                                                            Alex S. Madar, Esq.
                                                              Attorney for Plaintiff
24                                                            DANIEL FAGERSON
25


                               NOTICE OF VOLUNTARY DISMISSAL - 1
